
      
        
        ENVIRONMENTAL PROTECTION AGENCY
        40 CFR Parts 61 and 63
        [EPA-R01-OAR-2012-0430; FRL-9768-8]
        Approval of the Clean Air Act, Section 112(l), Authority for Hazardous Air Pollutants: Asbestos Management and Control; State of New Hampshire Department of Environmental Services
        
          AGENCY:
          Environmental Protection Agency (EPA).
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:
          EPA proposes to approve the New Hampshire Department of Environmental Services (“NH DES”) request to implement and enforce the readopted and re-codified “Env-Sw 2100: Management and Control of Asbestos Disposal Sites not Operated after July 9, 1981,” and the amended “Env-A 1801-1807.01: Asbestos Management and Control” (amended Asbestos Management Rules), in place of National Emission Standard for Asbestos (“Asbestos NESHAP”). This approval would make the NH DES's amended Asbestos Management Rules federally enforceable.
        
        
          DATES:
          Written comments must be received on or before February 11, 2013.
        
        
          ADDRESSES:
          Submit your comments, identified by Docket ID No. EPA-R01-OAR-2012-0430 by one of the following methods:
          1. www.regulations.gov: Follow the on-line instructions for submitting comments.
          2. Email:
            mcdonnell.ida@epa.gov.
          
          3. Fax: (617) 918-0653.
          4. Mail: “EPA-R01-OAR-2012-0430”, Ida E. McDonnell, U.S. Environmental Protection Agency, EPA New England Regional Office, Five Post Office Square, Suite 100 (OEP05-2), Boston, MA 02109-3912.
          5. Hand Delivery or Courier. Deliver your comments to: Ida E. McDonnell, Manager, Air Permits, Toxics and Indoor Programs Unit, Office of Ecosystem Protection, U.S. Environmental Protection Agency, EPA New England Regional Office, Five Post Office Square, 5th Floor, Suite 100 (OEP05-2), Boston, MA 02109-3912. Such deliveries are only accepted during the Regional Office's normal hours of operation. The Regional Office's official hours of business are Monday through Friday, 8:30 to 4:30, excluding legal holidays.

          Please see the direct final rule which is located in the Rules Section of this Federal Register for detailed instructions on how to submit comments. EPA will forward copies of all submitted comments to the New Hampshire Department of Environmental Services.
        
        
          FOR FURTHER INFORMATION CONTACT:

          Susan Lancey, Air Permits, Toxics and Indoor Programs Unit, Office of Ecosystem Protection, U.S. Environmental Protection Agency, EPA New England Regional Office, Five Post Office Square, Suite 100 (OEP05-2), Boston, MA 02109-3912, telephone number (617) 918-1656, fax number (617) 918-0656, email lancey.susan@epa.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:
        In the Final Rules Section of this Federal Register, EPA is approving the State of New Hampshire's Section 112(l) submittal as a direct final rule without prior proposal because the Agency views this as a noncontroversial submittal and anticipates no adverse comments. A detailed rationale for the approval is set forth in the direct final rule. If no adverse comments are received in response to this final rule, no further activity is contemplated. If EPA receives adverse comments, the direct final rule will be withdrawn and all public comments received will be addressed in a subsequent final rule based on this proposed rule. EPA will not institute a second comment period. Any parties interested in commenting on this action should do so at this time. Please note that if EPA receives adverse comment on an amendment, paragraph, or section of this rule, and if that provision may be severed from the remainder of the rule, EPA may adopt as final those provisions of the rule that are not the subject of an adverse comment.

        For additional information, see the direct final rule which is located in the Rules Section of this Federal Register.
        
        
          Dated: December 19, 2012. 
          Ira Leighton,
          Acting Regional Administrator, EPA New England.
        
      
      [FR Doc. 2013-00183 Filed 1-10-13; 8:45 am]
      BILLING CODE P
    
  